DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Information Disclosure Statement
The non-patent literature cited in the IDS of 1/15/21 (“German Office Action”) has not been considered as no translation has been provided from German to English. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Figs. 1A-1C and Paragraph 0003 “Background” of the Specification) (hereinafter “Prior Art”) in view of Schmidt et al. (DE 10 2019 110 151) (“Schmitz”) or Roth et al. (DE 10 2007 011 874) (“Roth”).  The Prior Art discloses a hinge assembly (fig. 1A) comprising: a pivot stud (Background, 20) including a shaft section with a first head section at a first end (shown in fig. 1B), the shaft section adapted to be connected to a spring element (Background, 26) and a hinge component (fig. 1B: 20) attached to the first head section, the hinge component defining a top wall and sidewall (shown in fig. 1B), the sidewall defining an attachment opening .  
The Prior Art does not teach wherein the first head section has a rounded star-shaped cross-section with three or more protrusions converging in a direction outward from a center of the rounded star-shaped cross-section and at least one flat-ended protrusion.  However, Schmitz (fig. 5: 27) and Roth (fig. 3) teach a pivot stud having a first head section with a rounded star-shaped cross-section with three or more protrusions converging in a direction outward from a center of the rounded star-shaped cross-section and at least one flat-ended protrusion.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the head section of the pivot stud to have the known star-shaped cross section in order to provide a more stable connection.  
	As concerns claim 2, the Prior Art, as modified, teaches wherein the first head section tapers towards the first end (Schmitz, fig. 5 shows contour lines on 27 indicating a tapered end).
	As concerns claim 3, the Prior Art, as modified, teaches wherein the first head section is attached to the attachment opening by press fit (Prior Art, figs. 1B and 1C).
	As concerns claim 4, the Prior Art, as modified, teaches wherein the pivot stud defines an attachment hole through the shaft that is connectable to the spring element (as required by the mechanism of fig. 1A).
	As concerns claims 5 and 6, the Prior Art, as modified, teaches wherein the first head section defines 5 protrusions (Schmitz, fig. 5: 27; Roth, fig. 3).
	As concerns claim 7, the Prior Art, as modified, teaches wherein the pivot stud and hinge component are each independently formed from metal (this is a known material for the composition of elements shown in fig. 1A of the Prior Art).
	As concerns claim 8, the Prior Art, as modified, teaches wherein the pivot stud defines a hollow core that allows a portion of the spring element to pass therethrough (as shown in the Prior Art, fig. 1A in the same area as 54 of Fig. 6).
As concerns claims 9 and 10, the Prior Art, as modified, teaches wherein a second head section is positioned at a second end of the pivot stuf and is disc-shaped with the hollow core passing therethough (as shown in the Prior Art, fig. 1A and necessary for proper operation of the device).
	As concerns claim 11, the Prior art discloses  a seat bottom (Prior Art: 10); a seatback including a seatback frame (Prior Art: 12), a release latch (fig. 1A: 32a,b), and one or more components of a vehicle seat release system including a spring element (Prior Art: 26); and a hinge assembly attached to the spring element, the hinge assembly comprising: a pivot stud (Prior Art: 24) including a shaft section disposed between a first end (shown in Fig. 1B) and a second end (shown in Fig. 1A), the pivot stud also including a first head section at the first end (shown in fig. 1B), the shaft section adapted to be connected to the spring element; and a hinge component (fig. 1: 20) attached to the first head section of the pivot stud, the hinge component defining a top wall and a sidewall, the sidewall defining an attachment opening (fig. 1B: 30) into which the first head section of the pivot stud is positioned, the attachment opening having a shape that matches the first head section, the hinge component is attachable to a vehicle body at a vehicle body structural component (Prior Art: 22), wherein when the seatback frame is locked by the release latch, the spring element is deformed and loads are distributed between the seatback frame and the hinge component and when the seatback frame is released via user activation of the release latch, a spring force from the spring element causes the seatback frame to pivot around the shaft section.
The Prior Art does not teach wherein the first head section has a rounded star-shaped cross-section with three or more protrusions converging in a direction outward from a center of the rounded star-shaped cross-section and at least one flat-ended protrusion.  However, Schmitz (fig. 5: 27) and Roth (fig. 3) teach a pivot stud having a first head section with a rounded star-shaped cross-section with three or more protrusions converging in a direction outward from a center of the rounded star-shaped cross-section and at least one flat-ended 
	As concerns claim 12, the Prior Art, as modified, teaches wherein the first head section tapers towards the first end (Schmitz, fig. 5 shows contour lines on 27 indicating a tapered end).
	As concerns claim 13, the Prior Art, as modified, teaches wherein the first head section is attached to the attachment opening by press fit (Prior Art, figs. 1B and 1C).
	As concerns claim 14, the Prior Art, as modified, teaches wherein the pivot stud defines an attachment hole through the shaft that is connectable to the spring element (as required by the mechanism of fig. 1A).
claims 15 and 16
	As concerns claims 15 and 16, the Prior Art, as modified, teaches wherein the spring element includes a shaft disposed between a first bent end section and a second bent end section, and the first bent end section attaches to the attachment hole in the pivot stud (as shown in Prior Art, Fig. 1A).
	As concerns claims 17 and 18, the Prior Art, as modified, teaches wherein the first head section defines 5 protrusions (Schmitz, fig. 5: 27; Roth, fig. 3).
	As concerns claim 19, the Prior Art, as modified, teaches wherein the pivot stud and hinge component are each independently formed from metal (this is a known material for the composition of elements shown in fig. 1A of the Prior Art).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art, as modified, further in view of Stesl et al. (US 9,308,840) (“Stesl”).  The Prior art fails to teach a trunk latch that is operable to release the seatback frame.  However, Stesl teaches a foldable seatback frame with a remote trunk latch operable to release the frame (Stesl, Col. 3, lines 62-65).  It would have been obvious to a person having ordinary skill in the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636